[Cite as State v. Smallwood, 2021-Ohio-1103.]


                          IN THE COURT OF APPEALS OF OHIO
                             FOURTH APPELLATE DISTRICT
                                  HIGHLAND COUNTY

 STATE OF OHIO,                   :
                                  :    Case No. 20CA1
       Plaintiff-Appellee,        :
                                  :
       v.                         :    DECISION AND JUDGMENT
                                  :    ENTRY
 KYLE J. SMALLWOOD,               :
                                  :
       Defendant-Appellant.       :    RELEASED: 03/26/2021
_____________________________________________________________
                            APPEARANCES:

 Stephen P. Hardwick, Columbus, Ohio, for Appellant.

 Anneka P. Collins, Highland County Prosecutor, and Adam J. King, Assistant
 Highland County Prosecutor, for Appellee.
 _____________________________________________________________

 Wilkin, J.

         {¶1} This is an appeal of a Highland County Court of Common Pleas

 judgment of conviction in which a jury found, appellant, Kyle Smallwood, guilty of

 assaulting a peace officer in violation of R.C. 2903.13(A), a fourth-degree felony.

 The trial court imposed a 17-month prison sentence. Appellant asserts that his

 conviction is against the manifest weight of the evidence. Having reviewed the

 record and the applicable law, we overrule his assignment of error, and affirm the

 trial court’s judgment of conviction.

                                         BACKGROUND

         {¶2} On July 2, 2019, a grand jury indicted appellant for assaulting a

 peace officer in violation of R.C. 2903.13(A). On January 6, 2020, appellant’s

 case proceeded to trial where the following evidence was presented. The state
Highland App. No. 20CA1                                                              2


presented three witnesses: Michael Berryhill, Sheriff’s Deputy Brandon Young,

and Police Officer Ron Martin.

       {¶3} Berryhill, who lives on Panhandle Road, testified that he was walking

his dog on June 13, 2019 when appellant approached him and asked if he

recognized the vehicles next door. Berryhill testified that he believed that

appellant was worried about his daughter. Berryhill testified that he put his dog

back in his house, and when he returned “[appellant] was fighting with an officer

from the Sheriff’s Department.” Berryhill testified that the officer was telling

appellant to “get down,” and then “they both hit the ground and they cuffed

[appellant], put him in the Sheriff’s cruiser, and took him down the road.” On

cross examination, Berryhill admitted that he had given the authorities an initial

statement about the incident that did not mention any fighting between the officer

and appellant.

       {¶4} The state’s next witness was Brandon Young, a deputy with the

Highland County Sheriff’s Office. Deputy Young testified that at 7:45 p.m. on

June 13, 2019, the Sheriff’s Office received a call from Shannon Bingham, who

lived at 4995 Panhandle Road, claiming that appellant was kicking on the door of

her residence, trying to get in. Young testified that he was dispatched to

investigate. Young testified as follows:

              I seen [appellant] walking from the neighbor’s house, Mr.
        Berryhill. I met [appellant] halfway in the yard, identified myself.
        [Appellant] was excited to see me at the time, he was very
        animated, confrontational, uh, advised that something was wrong
        with his daughter, and we needed to go check on her.
              We proceeded to walk towards her house together, he kept
        putting his hands in his pockets, and I asked him several times to
        stop.
Highland App. No. 20CA1                                                             3



              Once we got to the driveway, I told him again “Keep your
        hands out of your pockets.” He threw his hands up and said “I
        don’t have anything on me, you can check.” At which time I
        checked him for weapons and stuff while he was on the vehicle.

              After that was completed, he started to walk towards the
        house. I advised [appellant] that he had a warrant for his arrest,
        that we would sort that out, and then we would check on his
        daughter. At which point, [appellant] still continued to walk
        towards the house. I grabbed his left arm, he yanked away from
        me. I grabbed his left arm again and pinned him up against the
        vehicle with his left arm pushed over to the right side of his body.

              So with his arm pinned up against him, we were kind of off-
        balance up against the vehicle. He swung with his right hand
        and catched me in the right corner of my eye. At which point we
        turned locations to where my back was against the car. He
        squared up with his fist closed, and excuse my language, and
        said “I’ll beat your fuckin’ ass, Young.”

       {¶5} Young testified that appellant then fled, but surrendered shortly

thereafter and was arrested.

       {¶6} The final witness called by the state was Hillsboro Police Officer Ron

Martin, who was a sheriff’s deputy with the Highland County Sheriff’s Office at

the time of the incident herein. Officer Martin testified that when he arrived at the

scene that June evening, he saw Deputy Young chasing appellant. He testified

that he assisted Young in apprehending appellant in the back yard. Martin

testified that he noticed a bruise on Young’s cheek, which Martin photographed

and was shown to the jury as an exhibit. The state then rested.

       {¶7} Appellant did not testify or present any evidence. After jury

instructions and closing arguments, the jury deliberated and returned a verdict of

guilty. The trial court proceeded to sentence appellant to 17 months in prison. It

is this conviction that appellant appeals.
Highland App. No. 20CA1                                                              4


                            ASSIGNMENT OF ERROR

       MR. SMALLWOOD’S CONVICTION IS AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE. EVID.R. 613(B)

       {¶8} Appellant asserts that Berryhill’s initial statement regarding this

incident “included no mention of [appellant] striking Deputy Young.” Appellant

argues that this omission in Berryhill’s statement impeaches his trial testimony

that he observed appellant and Young fighting. Based on the impeached

testimony of the state’s only “independent witness,” appellant argues that this

court should find that the verdict is against the manifest weight of the evidence

and remand the case for a new trial.

       {¶9} In response, the state argues that appellant’s conviction is supported

by the manifest weight of the evidence. The state argues that the evidence

established that Deputy Young arrived at the scene in a marked cruiser, wearing

his duty uniform, and identified himself to appellant as a sheriff’s deputy. Further,

an “[e]yewitness Michael Berryhill testified at trial that he observed appellant

fighting with a deputy.” The state additionally asserts that Young’s testimony

that appellant struck him, as well as the pictures of Young’s bruised eye, support

appellant’s conviction. Therefore, the state argues that this court should overrule

appellant’s assignment of error, and affirm his conviction.


                                   LAW and ANALYSIS

                                  1. Standard of Review

       {¶10} In a manifest-weight-of-the-evidence review: “we must review the

entire record, weigh the evidence and all reasonable inferences, consider the

credibility of witnesses, and determine whether, in resolving conflicts in the
Highland App. No. 20CA1                                                              5


evidence, the trier of fact clearly lost its way and created such a miscarriage of

justice that reversal of the conviction is necessary.” State v. Smith, 4th Dist.

Lawrence No. 19CA23, 2020-Ohio-5316, ¶ 31, citing State v. Thompkins, 78

Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). “To satisfy its burden of proof, the

state must present enough substantial credible evidence to allow the trier of fact

to conclude that the state had proven all the essential elements of the offense

beyond a reasonable doubt.” State v. Setty, 4th Dist. Adams No. 20CA1106,

2020-Ohio-4318, ¶ 17, citing State v. Adams, 4th Dist. Lawrence No. 15CA2,

2016-Ohio-7772, 84 N.E.3d 155, ¶ 22.

       {¶11} “Even in acting as a thirteenth juror we must still remember that the

weight to be given evidence and the credibility to be afforded testimony are

issues to be determined by the trier of fact.” State v. Hoskins, 4th Dist. Adams

No. 19CA1093, 2019-Ohio-4842, ¶ 20, citing State v. Frazier, 73 Ohio St.3d 323,

339, 652 N.E.2d 1000, citing State v. Grant, 67 Ohio St.3d 465, 477, 620 N.E.2d

50. “We defer to the trier of fact on these evidentiary weight and credibility

issues because it is in the best position to gauge the witnesses' demeanor,

gestures, and voice inflections, and to use these observations to weigh their

credibility.” Id., citing State v. Reyes-Rosales, 4th Dist. Adams No. 15CA1010,

2016-Ohio-3338, ¶ 17; State v. Wells, 4th Dist. Lawrence No. 18CA23, 2019-

Ohio-3799, ¶ 10-11.

       {¶12} “[A] reviewing court may not reverse a conviction when there is

substantial evidence upon which the trial court could reasonably conclude that all

elements of the offense have been proven beyond a reasonable doubt.” State v.
Highland App. No. 20CA1                                                               6


Barnes, 4th Dist. Ross No. 19CA3687, 2020-Ohio-3943, ¶ 18, citing State v.

Johnson, 58 Ohio St.3d 40, 42, 567 N.E.2d 266 (1991), citing State v. Eskridge,

38 Ohio St.3d 56, 526 N.E.2d 304 (1988), paragraph two of the syllabus. “[W]e

will only interfere if the fact finder clearly lost its way and created a manifest

miscarriage of justice.” Id. at ¶ 19.

       {¶13} Appellant was convicted of assaulting a peace officer pursuant to

R.C. 2903.13(A), which states that “[n]o person shall knowingly cause or attempt

to cause physical harm to another * * *,” and (C)(5), which states: “If the victim of

the offense is a peace officer * * * while in the performance of their official duties,

assault is a felony of the fourth degree.”

       {¶14} Appellant argues that Berryhill testified on direct examination he

saw appellant and Deputy Young fighting, but on cross-examination admitted that

he did not mention any fight in his initial statement. Therefore, appellant argues

Berryhill impeached his own testimony. Even if that is true, it is the jury’s

prerogative to determine Berryhill’s credibility.

       {¶15} Moreover, even without Berryhill’s testimony there is substantial

evidence supporting each element of the offense. There is no dispute that

Deputy Young was a peace officer on June 13, 2019 in the performance of his

duties at the time of the incident herein. There is also testimony from Young that

appellant punched him in the eye, as well as accompanying pictures of the

bruising on Young’s face taken by a fellow deputy that day. Consequently, we

find there is substantial evidence upon which the jury could have reasonably

concluded that all elements of the offense have been proven beyond a
Highland App. No. 20CA1                                                         7


reasonable doubt. Therefore, because the jury did not lose its way so as to

create a manifest injustice finding appellant guilty, we overrule appellant’s

assignment of error.

                                   CONCLUSION

       {¶16} Having overruled appellant’s sole assignment of error, we affirm the

trial court’s judgment of conviction.



                                                 JUDGMENT AFFIRMED.
Highland App. No. 20CA1                                                               8




                               JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be assessed
to Appellant.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Highland County Common Pleas Court to carry this judgment into execution.

         IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL
HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS
COURT, it is temporarily continued for a period not to exceed sixty days upon the
bail previously posted. The purpose of a continued stay is to allow Appellant to
file with the Supreme Court of Ohio an application for a stay during the pendency
of proceedings in that court. If a stay is continued by this entry, it will terminate at
the earlier of the expiration of the sixty-day period, or the failure of the Appellant
to file a notice of appeal with the Supreme Court of Ohio in the forty-five-day
appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal
prior to expiration of sixty days, the stay will terminate as of the date of such
dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. and Abele, J.: Concur in Judgment and Opinion.

                                            For the Court,


                                    BY:     ______________________________
                                            Kristy S. WIlkin, Judge


                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.